Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on August 2nd, 2022, no claims have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-11 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohl (US 20130070863 A1) in view of Hammerschmidt (US 9343959 B2).
In regards to claim 1, Ohl teaches a method for operating a sensor arrangement in a motor vehicle on the basis of DSI protocol (Paragraphs 12, 14).  Ohl teaches the senor arrangement having a central unit as a master and a plurality of sensor units as slaves controlled by the master (Paragraphs 13, 29); the central unit and the sensor units are connected to a bus cable/ bus user, and via the cable bus/user a communication takes place between the central unit and the sensor units (Paragraph 12).  Ohl further teaches the method alternately carrying out power supply phase on one hand and a communication phase on the other hand (Paragraph 13). The power supply phase and the communication phase are each maintained for a predetermined duration (Paragraphs 27, 29, 31).  Ohl then teaches supplying the sensor units with electrical energy in the power supply phase as long as the power supply phase continues (Paragraphs 28-31).  Furthermore, repeatedly carrying out a communication cycle in the communication phase as long as the communication phase continues by sending a command from the central unit to at least one senor unit (Paragraphs 29, 32, 33; Figure 3).
Ohl fails to teach receiving at least one response of a sensor unit in the central unit, receiving a respective energy status information item from all sensor units in the central unit and interrupting the repeated implementation of the communication cycle in the communication phase by a supplementary power supply phase if at least one of the energy status information items originating from the sensor units indicates that the corresponding sensor unit requires additional electrical energy for continued operation.  Hammerschmidt on the other hand teaches receiving at least one response of a sensor unit in the central unit, receiving a respective energy status information item from all sensor units in the central unit and interrupting the repeated implementation of the communication cycle in the communication phase by a supplementary power supply phase if at least one of the energy status information items originating from the sensor units indicates that the corresponding sensor unit requires additional electrical energy for continued operation (Column 4, lines 30-42).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hammerschmidt’s teaching with Ohl’s teaching in order to ensure the sensor units are supplied with power adequately.
In regards to claim 2, Ohl modified via Hammerschmidt teaches in the communication cycle in the communication phase by a respective supplementary power supply phase originating from the sensor unit indicates that the corresponding sensor unit requires additional electrical energy (Column 4, lines 30-42), i.e. when the value of input signal Vs falls below a preset or critical threshold as defined by reference signal Vref, requiring increased power supply from the supplementary power supply.
In regards to claim 5, Ohl modified via Hammerschmidt teaches specifying by the energy status information that a sensor unit requires additional electrical energy, when the corresponding sensor unit can now only perform fewer than a predetermined number of communication cycles (Column 4, lines 30-42), i.e. when the value of input signal Vs falls below a preset or critical threshold as defined by reference signal Vref, requiring increased power supply from the supplementary power supply.

In regards to claim 6, Ohl modified teaches the predetermined number of communication cycles is equal to 1 (Paragraph 29; Figure 3), i.e. for every power supply phase there is one communication cycle.
In regards to claim 7, Ohl modified teaches the method being performed in a motor vehicle (Paragraph 14).
In regards to claim 9, Ohl modified teaches a sensor arrangement configured for operation of claim 1 (Paragraphs 10, 11)

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohl (US 20130070863 A1) in view of Hammerschmidt (US 9343959 B2) as applied to claim 1 above, and further in view of Haakma et al. (WO 2016206921).
In regards to claim 3, Ohl modified fails to teach extending the predetermined duration of the communication phase by the duration of the supplementary power supply phase or the supplementary power supply phases.  Haakma on the other hand teaches extending the predetermined duration of the communication phase by the duration of the supplementary power supply phase or the supplementary power supply phases (Column 6, lines 15-29; Column 9, lines 9-12), i.e. by effectively continuing the efficiency of the power supply to the senor unit, it will enable the extension/continuous phase of communication.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Haakma’s teaching with Ohl modified’s teaching in order to enable the effective balance of power supply and communication between the control unit and the sensor unit(s) for optimized functional purposes.
In regards to claim 4, Ohl modified fails to recording the occurrence of the supplementary power supply phases, adjusting the duration of the power supply phases in such a way that the probability of the occurrence of at least one supplementary power supply phase is greater than zero.
Haakma on the other hand teaches recording the occurrence of the supplementary power supply phases, adjusting the duration of the power supply phases in such a way that the probability of the occurrence of at least one supplementary power supply phase is greater than zero (Column 9, lines 9-15).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Haakma’s teaching with Ohl modified’s teaching in order to enable the effective balance of power supply and communication between the control unit and the sensor unit(s) for optimized functional purposes.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohl (US 20130070863 A1) in view of Hammerschmidt (US 9343959 B2) as applied to claim 1 above, and further in view of Hammerschmidt (US 20160087672 A1).
In regards to claim 8 Ohl modified fails to teach a non-volatile computer readable storage medium having commands stored thereon, which when executed on a processor implement the method according to the method on claim 1.  Hammerschmidt on the other hand teaches a non-volatile computer readable storage medium having commands stored thereon, which when executed on a processor implement (Paragraph 41).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hammerschmidt’s teaching with Ohl modified’s teaching in order to enable the appropriate control and commands of the power and communication protocol accordingly.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohl (US 20130070863 A1) in view of Hammerschmidt (US 9343959 B2) as applied to claim 9 above, and further in view of Apelker et al. (US 20130200725 A1).
In regards to claim 10, Ohl modified fails to the sensor arrangement being ultrasonic sensor units for sending and/or receiving ultrasonic signals as sensor units.  Apelker on the other hand teaches the sensor arrangement being ultrasonic sensor units for sending and/or receiving ultrasonic signals as sensor units (Paragraph 607).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Apelker’s teaching with Ohl modified’s teaching in order to enable controlling electrical loads in a living environment including a motor vehicle.
In regards to claim 11, Ohl modified via Hammerschmidt teaches sensor arrangement having a central unit which has an energy status monitor, with which in response to the reception of the energy status information originating from the sensor units the communication phase is be interrupted by a supplementary power supply phase (Column 4, lines 30-42).


Response to Arguments
The applicant argues the prior art on record fails to teach the following elements such as:
(i) "receiving a respective energy status information item from all sensor units in the central unit;" and 
(ii) "interrupting the repeated implementation of the communication cycle in the communication phase by a supplementary power supply phase if at least one of the energy status information items originating from the sensor units indicates that the corresponding sensor unit requires additional electrical energy for continued operation." 
Specifically, Hammerschimdt (US 9343959 B2), as the applicant argues gears toward interrupting protection circuits, and more particularly to providing pumped micro-break protection to maintain a sufficient voltage of the output signal of sensors and other devices during micro-breaks and other interruptions.  The examiner disagrees as though Hammerschimdt does direct their novelty towards interrupting protection circuits, and more particularly to providing pumped micro-break protection to maintain a sufficient voltage of the output signal of sensors and other devices.  The inventive entity, can further be applied to a synonymous circuit system further towards sensor arrangements which in turn have circuit configurations, and not necessarily only attributed to just protection circuits, and more particularly to providing pumped micro-break protection.  Therefore, it would be obvious to one of ordinary skill in the art that Hammerschimdt’s teaching of “the energy stored in buffer capacitor 130 can be used as a supply signal or supplementary supply signal when the value of input signal Vs falls below a preset or critical threshold as defined by reference signal Vref. As such, use of a supplementary supply signal allows output signal Vout to maintain a fixed output voltage to be supplied to the circuitry of load 128. In operation, for example, load 128 can be configured to generate an output signal to a control unit, whereby the output signal can include sensor measurement data, sensor status or initialization data” (Column 4, lines 30-40).  The examiner therefore stands by the rejection on record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                             

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685